The opinion of the court on the original hearing was delivered by Egan, J\, and on the rehearing by Manning, C. J.
Egan, J.
This is a mandamus suit, brought against the State Treasurer to compel him to pay out of the moneys in the State Treasury, to the credit of “ State-House Eund,” the nine certain warrants held by plaintiff, and filed with and made part of his petition, amounting to three thousand three hundred dollars, drawn by the Auditor of Public *663Accounts on the State Treasurer, and payable out of the State-House fund, appropriated fon the purchase of a State House by act number six of the Legislature in 1875, in favor of R. E. Rivers, Treasurer of the New Orleans National Building Association, and by him indorsed. These warrants cover a part of the purchase price of the St. Louis Hotel property. Sec. three of act number six of the General Assembly of 1875, providing for the purchase by the State of the St. Louis' Hotel property for a State House, appropriates the sum of $250,000 for the payment of said property.
Section four of the same act provides, “ That out of all the State taxes •collected one half of one mill on every dollar shall be set apart of the general funds by the Auditor and Treasurer, as a fund to meet the purchase price of said property; and the said funds, or so much thereof as shall have been collected, shall be paid to the vendors, at the times to be designated in the act of sale; provided said payments shall be made at least twice in each year.”
The answer of the Treasurer avers, “ that the contract out of which relator’s pretended action arises violates the third constitutional amendment proposed by the third Legislature in article number four of the second session of 1874, and adopted the same year,” which reads as follows : “ The revenue of each year, derived from taxation upon real, personal, and mixed property, or from licenses, shall be devoted solely to the expenses of said year, for which it shall be raised, excepting any surplus remain, which shall be directed to sinking the public debt. -All appro - priations and claims in excess of revenue shall be null and void, and the State shall in no manner provide for their payment.” It would seem that this constitutional amendment fixes at once and beyond the reach of legislative will the destination of the entire revenue derived from all sources of taxation for each successive year, first, to the payment of the expenses of the year for which the revenue shall be raised, and, second, if there shall be a surplus, that it shall be devoted to the creation of a sinking fund to meet the public debt. This would seem to provide for the exhaustion for the purposes named of the entire revenue for each year, to the exclusion of all other uses and purposes. But the amendment, after thus fixing 'absolutely and beyond legislative control the destination of the entire revenue for each year, goes further and provides that, “ all appropriation and claims in excess of revenue shall be null and void, and the State shall in no manner provide for their payment.” Thus in one breath the entire revenue is exhausted for the uses and purposes named, and in the next it is provided that all appropriations and claims, •in other words, all debts, contracts, or obligations, in excess of revenue shall be null and void, and the State is absolutely and positively prohibited from providing fen' their payment in any manner.
*664Whatever the motives which prompted this amendment to the Constitution, which followed immediately a period of the most profligate-expenditure of the public moneys which the State has ever witnessed, its ratification and adoption by the people sufficiently indicates that it was their will and purpose to put a curb upon this condition of things, and upon any disposition on the part of future Legislatures to indulge-in their repetition for any purpose whatever other than those named in the amendment itself. This récord does not disclose either the particular years from the revenue of which the four or five thousand dollars-shown to be in the State treasury to the credit of the State-House fund was derived; manifestly, however, it must have been since 1875, as the- ' -act of sale in the record dates the purchase of the St. Louis Hotel for a-State House on the tenth of March, 1875. Neither are we informed by the record of the amount of expenses of each or all of said years, nor whether they equal or exceed the revenues of the year, or leave any surplus after; but as, in any event, we have seen that the entire revenue-of each and, consequently, of every year is devoted by the constitutional amendment in question to other uses and objects, there was no room or place for the appropriation of “ one half of one mill on every dollar of all State taxes collected ” for any or all of the years since, “ to-meet the purchase price of said property,” and such appropriation attempted by article number six of 1875, being in violation of the Constitution, was and is null and void. Such appropriation was neither for the expenses of any year within the language and meaning of the amendment, nor was it the destination of any excess of revenue over such yearly expenses toward the creation of a sinking fund, or to sinking the public debt, within the language or meaning of the amendment, which is set up by the Treasurer as a reason for not paying the warrants held by the relator. The mere -fact that there is in the treasury a fund called “ the State-House fund,” and which has been erroneously reserved' or set apart heretofore as such, can not entitle the relator to take that-fund, or any part of it, from the treasury for a purpose prohibited by the amendment to the Constitution.
It is not pretended that any additional or special tax was levied or collected to pay for the State House, but only that a certain part or proportion of all State taxes should be set apart out of “ the general funds,”1 and not out of or as a special fund created or collected by law for this-specific purpose. This act is also violative of article 11-1 of the Constitution. It is, however, argued that the State can not retain, the property and refuse to pay the price. That may be very true, but that is not the question which we are called upon to determine in the present case. What we are called upon to determine is whether we-shall by our order compel the State Treasurer to pay the bonds of the *665relator issued for the purchase of the State House out of funds in his hands which are by the Constitution itself devoted to other uses, and which were never collected or received for the payment of the debt incurred in the purchase even if lawfully made.
It is therefore ordered, adjudged, and decreed that the judgment of the court below be avoided and reversed, and that the mandamus sued out by the relator be discharged at his cost in both courts.